Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Regarding arguments in claim 1 that, the simple fact that such a polar liquid has a certain melting point does not provide a basis upon which a reasonable expectation in the context of using microwave radiation, particularly when the intent underlying Ziegler is taken into consideration (see paragraphs [0011]-[0012] for instance), it is not persuasive. 
	First, Ziegler clearly discloses that, in order to ensure the temperature required for at least superficial melting of the foam particles by irradiation with microwave energy, either foam particles made of a microwave-absorbing polymer can be used, or foam particles made of an essentially microwave-permeable polymer can be used, which are mixed with a microwave-absorbing medium. Suitable microwave-absorbing media are preferably liquids and in particular polar liquids, such as water, alcohols or the like, or else electrically conductive liquids, such as salt solutions, with which the foam particles are wetted either before filling in the film-like bag or after filling polymer foam particles are added to the bag. Evaporation of the microwave-absorbing liquids results in a homogeneous distribution of the medium and thus a uniform heat transfer to the polymer foam particles, the boiling temperature and thus the temperature required for at least superficial melting of the foam particles being adjustable by the negative pressure generated when the bag is evacuated ([0018]). That being said, Ziegler discloses why and how polar liquids are applied to foam particles. Ziegler also points outs how the boiling 
	Second, polar liquid of tripropylene glycol (TPG) in the teachings of Watkin is just one example of polar liquids to substitute polar liquids mentioned in the teachings of Ziegler. For one of ordinary skilled in the art, it would have been obvious to combine the teachings of Ziegler with Watkin to obtain a polar liquid having a boiling point in the range of 120 C to 350 C.      
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742